internal_revenue_service number release date index number --------------------------------- ---------------------------- --------------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b03 plr-135541-05 date date ty ------- ty ------- legend corp a ---------------------------- ------------------------------------- corp b --------------- corp c ------------------------- corp d --------------------------- country m --------- country n ------------ country o --------- country p ------------------- country q ----------- date -------------------- date ------------- date ---------------------- date ------------------ plr-135541-05 date ------------------ date --------------------------- tax_year w ------- tax_year x ------ tax_year y ------- tax_year z ------- dear ------------------ this is in response to a letter dated date from your authorized representative requesting consent for corp a to revoke its elections effective for tax_year w to use the safe_harbor method described in sec_1_901-2a in determining the amount of foreign_income_tax paid_or_accrued to countries m n o p and q the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by corp a and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination corp a is a publicly traded domestic_corporation that is the common parent of an affiliated_group_of_corporations that files consolidated federal_income_tax returns on a calendar_year basis on date corp b acquired corp c after this acquisition corp c and its subsidiaries joined the affiliated_group of which corp b was the common parent on date corp a acquired corp d at which time corp d and its subsidiaries joined the affiliated_group of which corp a was the common parent on date corp a acquired corp b at which time corp b and its subsidiaries joined the affiliated_group of which corp a was the common parent on date corp a filed an amended_return for tax_year y electing to apply the safe_harbor method described in sec_1_901-2a the safe_harbor method for country o corp a also filed amended returns for tax_year y and tax_year z on behalf of two subsidiaries of corp d to apply the safe_harbor method for country o and country m similarly on date corp b filed an amended_return for tax_year y to apply the safe_harbor method for country m country n and country o at that time corp b also filed an amended_return for tax_year y on behalf of corp c electing to apply the safe_harbor method for country p plr-135541-05 in connection with each of these amended returns the elections also provided that the taxpayers would apply retroactively all of the provisions of sec_1_901-2 sec_1_901-2a and sec_1_903-1 amended returns were filed for tax years subsequent to tax_year y applying the safe_harbor method to all qualifying levies imposed in each of the applicable countries with its return for tax_year x corp a filed an election to apply the safe_harbor method for country q none of these safe_harbor method elections have been revoked pursuant to sec_1_901-2a the due_date including extensions for corp a’s tax_return for tax_year w is date corp a corp b corp c corp d and the two subsidiaries of d referred to above were dual capacity taxpayers as defined in sec_1_901-2 with respect to operations in countries m n o p and or q for the applicable tax years sec_1_901-2a permits dual capacity taxpayers in computing foreign tax_credits for qualifying levies of each country to use either a facts and circumstances or a safe_harbor method to determine the amount of a levy that is not paid in exchange for a specific_economic_benefit sec_1_901-2a describes the manner in which taxpayers may elect the safe_harbor method sec_1_901-2a provides that that election may not be revoked without the consent of the commissioner an application_for consent must be made not later than days before the due_date including extensions for the filing of the income_tax return for the first taxable_year for which the revocation is sought to be effective with certain exceptions not applicable to this situation the commissioner may make his consent to any revocation conditioned upon adjustments being made in one or more taxable years so as to prevent the revocation from resulting in a distortion of the amount of any item relating to tax_liability in any taxable_year the commissioner will normally consent to a revocation under the circumstances described in sec_1_901-2a through vi sec_1_901-2a provides that the commissioner will normally consent to a revocation of a safe_harbor election if the election has been in effect with respect to at least three taxable years prior to the taxable_year for which the revocation is to be effective based solely on the information and representations submitted corp a’s application_for consent to revoke the safe_harbor elections made with respect to levies of country m county n country o country p and country q was made not later than days before the federal_income_tax return_due_date including extensions for tax_year w and the applicable safe_harbor elections have been in effect with respect to at least the last three taxable years prior to tax_year w accordingly consent is granted to corp a to revoke the elections previously made to use the safe_harbor method described in sec_1_901-2a with respect to levies of country m country n country o country p and country q effective for tax_year w plr-135541-05 no opinion was requested and no opinion is expressed as to whether based upon all of the relevant facts and circumstances the amount if any paid pursuant to a levy or levies imposed by country m country n country o country p or country q is not an amount_paid in exchange for a specific_economic_benefit except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely richard l chewning senior counsel branch office of the associate chief_counsel international enclosure copy for purposes cc
